Exhibit 10.1 FIRST AMENDMENT AND WAIVER TO AMENDED AND RESTATED CREDIT AGREEMENT FIRST AMENDMENT AND WAIVER (the “ Amendment ”) entered into as of May 9, 2016 by and between CPI AEROSTRUCTURES, INC. (the “ Borrower ”), and BANKUNITED, N.A., a national banking association, as Sole Arranger, Agent, and a Lender, CITIZENS BANK, N.A., a national banking association, as a Lender, and the other financial institutions from time to time parties thereto as lenders (collectively, the “ Lender ”), BANKUNITED, N.A., a national banking association, as administrative agent and collateral agent for the Lender thereunder (in such capacities, the “ Administrative Agent ” and the “ Collateral Agent ,” respectively and each an “ Agent ”). WHEREAS , the Borrower, the Agent and the Lender are parties to that Amended and Restated Credit Agreement dated as of March 24, 2016, as same may be hereafter amended and modified (the “ Agreement ”); and WHEREAS , the Borrower has requested that the Agent and the Lender (i) amend certain provisions of the Agreement, and (ii) waive certain covenant non-compliance under the Agreement; and WHEREAS , the Agent and the Lender is willing to accede to such request to (i) amend certain terms of the Agreement, and (ii) waive certain covenant non-compliance under the Agreement, in each case subject to the terms and conditions hereinafter set forth. NOW, THEREFORE , in consideration of the premises and the agreements hereinafter set forth and for other good and valuable consideration, the parties hereto hereby agree as follows: 1.All capitalized terms used herein, unless otherwise defined herein, have the same meanings provided therefor in the Agreement. 2.Subject to the terms and conditions hereof, the Agreement is hereby amended as follows: (A)Section 1.1 of the Agreement (Defined Terms) is amended by deleting the following definitions and substituting the following therefor: “ A-10 Contract Reimbursement Payment ”: shall mean any modification, contract reduction, contract reimbursement, penalty, refund or damage payments or other similar fees, damages, refunds or other amounts payable in connection with the foregoing, including (without limitation) any related income tax refund in connection therewith, in each case with respect to or derived from the modification and adjustment of the 2008 contract or other related contract with The Boeing Company with respect to the Boeing A-10 Wing Replacement Program, excluding the A-10 2ayment. “ Applicable Margin ”: means, from time to time with respect to Revolving Credit Loans and Term Loans and the fees payable under Section 3.5(a), the following percentages per annum, adjusted quarterly based upon the Borrower’s Maximum Leverage Ratio for the fiscal quarter then-ended (the “Financial Covenant”) as set forth in the most recent Compliance Certificate received by Administrative Agent pursuant to Section 6.2(a): Pricing Level Leverage Ratio Eurodollar Rate Margin Base Rate Margin Commitment Fee 1 > 2.75x 3.25% 0.75% 0.50% 2 > 2.00x < 2.75x 3.00% 0.50% 0.50% 3 > 1.00x; < 2.00x 2.75% 0.50% 0.50% 4 < 1.00x 2.50% 0.50% 0.50% Any increase or decrease in the Applicable Margin resulting from a change in the Financial Covenant shall become effective as of the first Business Day of the month immediately following the date a Compliance Certificate is delivered pursuant to Section 6.2(a); provided, however, that if a Compliance Certificate is not delivered when due in accordance with such Section, then Pricing Level 1 shall apply as of the first Business Day of the month following the date such Compliance Certificate was required to have been delivered and shall remain in effect until the date on which such Compliance Certificate is delivered. The Applicable Margin in effect from the Closing Date through March 31, 2016 shall be determined based upon Pricing Level 2. Notwithstanding anything to the contrary contained in this definition, the determination of Applicable Margin for any period shall be subject to the provisions of Section 3.1(j). “ Contract Termination Payment ”: shall mean any termination, cancellation, rejection or similar fee or amount received by Borrower upon any early termination, cancellation, rejection, expiration or inability to agree with respect to any Designated Contract or any damages or other amounts received by Borrower for the foregoing. Neither an A-10 Contract Reimbursement Payment nor an A-10 2ayment shall be deemed to constitute a Contract Termination Payment. “ Designated Amount ”: shall mean (a) with respect to Contract Termination Payments, the lesser of (i) fifty (50%) percent of each Contract Termination Payment received by the Borrower (less amounts due to subcontractors), or (ii) the outstanding principal balance of the Term Loan; or (b) with respect to A-10 2ayments, the lesser of (i) one hundred (100%) of each A-10 2ayment received by Borrower, or (ii) the outstanding principal balance of the Term Loan. “
